Case 5:18-cv-00458-JSM-PRL Document 85 Filed 04/27/20 Page 1 of 3 PageID 939




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION


  FOUNDATION RESOLUTION CORP., et al.,

                         Plaintiffs,                             Case No. 5:18-cv-458-Oc-30PRL

                 vs.

  AON HEWITT INVESTMENT CONSULTING, INC. et
  al.,

                         Defendants.


       UNOPPOSED MOTION FOR LEAVE TO WITHDRAW APPEARANCE

         Pursuant to Local Rule 2.03, Defendant Aon Hewitt Investment Consulting, Inc.

  (“AHIC”), by and through its attorneys, hereby moves to withdraw the appearance of

  Caroline L. Meneau of Jenner & Block LLP (“Jenner & Block”). Ms. Meneau and Jenner

  & Block no longer represent AHIC in this matter. AHIC will continue to be represented by

  its lead counsel Craig C. Martin, Matthew J. Thomas, and Amanda S. Amert, of Willkie

  Farr & Gallagher LLP, as well as by Paul M. Sisco of The Law Office of Paul M. Sisco.

  Counsel for Plaintiffs have been notified of Ms. Meneau’s intent to withdraw as counsel,

  and they indicated that Plaintiffs do not object to or oppose this motion. Appropriate notice

  has also been provided to AHIC, and it does not object to or oppose this motion.

         WHEREFORE, Defendant AHIC respectfully requests that this Court grant the

  foregoing motion for leave to withdraw appearance.
Case 5:18-cv-00458-JSM-PRL Document 85 Filed 04/27/20 Page 2 of 3 PageID 940




  Dated: April 27, 2020                    Respectfully submitted,

  /s/ Craig C. Martin                      Paul M. Sisco
  Craig C. Martin                          The Law Office of Paul M. Sisco
  Matthew J. Thomas                        201 E. Kennedy Blvd., Suite 412
  Amanda S. Amert                          Tampa, Florida 33602
  Willkie Farr & Gallagher LLP             Tel. 813-225-1988
  300 N. LaSalle                           psisco@paulsiscolaw.com
  Chicago, IL 60654
  Tel. 312-728-9000                        Attorneys for Defendant Aon Hewitt
  cmartin@willkie.com                      Investment Consulting, Inc.
  mthomas@willkie.com
  aamert@willkie.com

  Caroline L. Meneau
  Jenner & Block LLP
  353 N. Clark Street
  Chicago, IL 60654
  Tel. 312-840-410
  cmeneau@jenner.com




                                    -2-
Case 5:18-cv-00458-JSM-PRL Document 85 Filed 04/27/20 Page 3 of 3 PageID 941




                              CERTIFICATE OF SERVICE

         The undersigned certifies on this 27th day of April, 2020, he caused to be served a

  true and correct copy of the foregoing Unopposed Motion For Leave To Withdraw

  Appearance upon all counsel of record via the electronic case filing system.

                                /s/ Craig C. Martin




                                             -3-
